Exhibit 99.1 GEORGIA-CAROLINA BANCSHARES REPORTS STRONG FIRST QUARTER EARNINGS, ANNOUNCES CASH DIVIDEND AND PLANS FOR NEW BRANCH OFFICE IN EVANS, GA April 25, 2012 Augusta, Georgia Georgia-Carolina Bancshares, Inc. (GECR.OB), parent company of First Bank of Georgia, today reported quarterly net income of $1,284,000 ($0.36 per diluted common share) for the three months ended March 31, 2012, compared to $1,391,000 ($0.39 per diluted common share) for the three months ended March 31, 2011. This represents a 9.96% return on average equityand a 1.05% return on average assets (both annualized). Book value totaled $14.28 per common share at March 31, 2012, up from $13.05 at March 31, 2011. Remer Y. Brinson III, President and CEO of the Company, stated “We are pleased to report strong net income for the first quarter of 2012. Our core deposits grew nicely in the first quarter; however, we continue to see very weak loan demand. Asset quality remains a primary focus in this weakened economy and we continue to maintain a healthy allowance for loan losses of 2.47% of loans (excluding loans held for sale) at March 31, 2012.” “Total assets remained relatively level at $497.5 million since the 2011 year-end. Bank loans declined 2.3% to $279.1 million. Mortgage origination volume remained solid at $94.8 million for the first quarter of 2012, an increase of 17.0% over the first quarter of 2011. Mortgage loans held for sale totaled $33.9 million at March 31, 2012. Total deposits grew $2.7 million or 0.7% since 2011 year-end, although core deposits grew $7.6 million or 3.6%,” Brinson continued. Georgia-Carolina Bancshares’ Board of Directors declared a quarterly cash dividend of $0.04 per share of common stock payable on May 15, 2012, to shareholders of record as of May 8, 2012. “This dividend represents the first cash dividend paid since the formation of Georgia-Carolina Bancshares in 1997,” Brinson stated. “We are seeing some signs of a stabilizing economy and remain optimistic about the Augusta market. We are currently developing plans for a new branch office in Evans, GA which we anticipate opening in late 2012 or early 2013. This office will be our seventh overall and our third office in Columbia County. Columbia County is one of the fastest growing counties in Georgia as evidenced by its 38% population growth from 2000 to 2010, and this new branch will allow us to continue to serve existing customers as well as obtain new customer relationships. This office will be located at 4349 Washington Road in the Kroger shopping center.” Brinson continued. Georgia-Carolina Bancshares’ common stock is quoted on the OTC Bulletin Board under the symbol “GECR”.First Bank of Georgia conducts banking operations through offices in Richmond County (Augusta), Columbia County, and McDuffie County (Thomson), Georgia and operates mortgage origination offices in Augusta and Savannah, Georgia. This press release may contain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, which can generally be identified by the use of forward-looking terminology such as “believes,” “expects,” “may,” “will,” “should,” “anticipates,” “plans” or similar expressions to identify forward-looking statements, and are made on the basis of management’s plans and current analyses of the Company, its business and the industry as a whole.These forward-looking statements are subject to risks and uncertainties, including, but not limited to, economic and market conditions, competition, interest rate sensitivity and exposure to regulatory and legislative changes, and other risks and uncertainties described in the Company’s periodic filings with the Securities and Exchange Commission. Although we believe that the assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove to be inaccurate.Therefore, we can give no assurance that the results contemplated in the forward-looking statements will be realized.The inclusion of this forward-looking information should not be construed as a representation by the Company or any person that the future events, plans, or expectations contemplated by the Company will be achieved.The Company undertakes no obligation to update publicly or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Balance Sheets (dollars in thousands) March 31, December 31, ASSETS Cash and due from banks $ $ Securities available-for-sale Loans Allowance for loan losses ) ) Loans, held for sale Bank premises and fixed assets Accrued interest receivable Other real estate owned, net of allowance Deferred tax asset, net Federal Home Loan Bank stock Bank-owned life insurance Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Deposits Non-interest bearing $ $ Interest-bearing: NOW accounts Savings Money market accounts Other time deposits Time deposits of $100,000, and over Total deposits Repurchase agreements Long term Federal Home Loan Bank borrowings Other borrowings - Other liabilities Total liabilities Shareholders' equity Preferred stock, par value $.001; 1,000,000 shares authorized; none issued - - Common stock, par value $.001; 9,000,000 shares authorized; 3,633,866 and 3,592,140 shares issued and outstanding 4 4 Additional paid-in-capital Retained Earnings Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Statements of Income (dollars in thousands, except per share amounts) Three Months Ended March 31, Interest income Interest and fees on loans $ $ Interest on taxable securities Interest on nontaxable securities Interest on Federal funds sold and other interest 20 25 Total interest income Interest expense Interest on time deposits of $100,000 or more Interest on other deposits Interest on funds purchased and other borrowings Total interest expense Net interest income Provision for loan losses 99 Net interest income after provision for loan losses Noninterest income Service charges on deposits Gain on sale of mortgage loans Other income Total noninterest income Noninterest expense Salaries and employee benefits Occupancy expenses Other real estate expenses Other expenses Total noninterest expense Income before income taxes Income tax expense Net income $ $ Net income per share of common stock Basic $ $ Diluted $ $ Dividends per share of common stock $
